Exhibit 10.1

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

ASSIGNMENT, BILL OF SALE, AND CONVEYANCE

 

STATE OF COLORADO    PLEASE RETURN TO:    TOGAC COUNTY OF WELD    P O BOX 671787
   HOUSTON, TX 77267-1787

THIS ASSIGNMENT, BILL OF SALE, AND CONVEYANCE (“Assignment”) is executed and
delivered by Colorado 2000C Limited Partnership, a West Virginia limited
partnership (the “Assignor”) to [PDC Energy, Inc.], a [Corporation]
(“Assignee”).

ARTICLE I

CONVEYANCE OF ASSETS

Assignor, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does by these presents SELL, ASSIGN, CONVEY, TRANSFER, SET
OVER, and DELIVER unto Assignee, as of 7:00 a.m. (Central Time) on December 1,
2013 (the “Effective Time”), the properties and interests described in Sections
1 through 11 below (the “Assets”):

1. Oil and Gas Leases. All of Assignor’s interest in the oil and gas leases
described on Exhibit A (including all working interests, royalty interests,
overriding royalty interests, net profits interests, production payments,
reversionary rights and all other interests therein, whether described or not),
insofar, and only insofar as such leases cover the lands and, where indicated,
depths described on Exhibit A (the “Lands”) (such leases, insofar as they cover
the Lands, being referred to herein as the “Leases”).

2. Properties. All of Assignor’s interest in all equipment, fixtures,
facilities, improvements and other real, personal and mixed property used, or
held for use, in exploring, developing, operating, producing, maintaining or
repairing the Wells, Leases or Units, (“Properties”), to the extent such
Properties relate to the well(s) being assigned.

3. Wells. All of Assignor’s interest in the well(s) identified on Exhibit A
(“Wells”).

4. Easements. To the extent assignable or transferable, all of Assignor’s
interest in easements, rights of way, licenses, permits, servitudes and other
rights, privileges, benefits and powers to the extent used in connection with
the operation of the Leases, Units (hereinafter defined), Wells, or Related
Assets (hereinafter defined) (collectively, the “Easements”), to the extent such
Easements relate to the well(s) being assigned.

5. Units. All of Assignor’s rights, obligations and interests in any unit or
pooled area in which the Wells are included, together with the rights in and to
all existing and effective unitization, pooling and communitization agreements,
declarations and orders, and the properties covered and the Units created
thereby, to the extent they relate to or affect any of the Wells (the “Units”).

6. Hydrocarbons. All of Assignor’s interest in all of the oil and gas and
associated hydrocarbons in, on and under or that may be produced from or
otherwise attributable to the Wells (“Hydrocarbons”) from and after the
Effective Time.

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

7. Contracts. To the extent assignable and applicable to the Wells, all
Assignor’s interest in each hydrocarbon purchase and sale agreement, farmin
agreement, farmout agreement, bottom hole agreement, acreage contribution
agreement, operating agreement, unit agreement, processing agreement, option,
lease of equipment or facilities, joint venture agreement, pooling agreement,
transportation agreement, right-of-way and other contract, agreement and right,
which is owned by Assignor, in whole or in part, and are appurtenant to the
Wells, Units or Properties, or used in connection with the sale, distribution or
disposal of Hydrocarbons or water from the Wells, Units or Properties
(collectively, the “Contracts”).

8. Related Assets. All of Assignor’s interest in all well equipment, pipelines,
flowlines, gathering systems, plants, piping, buildings, treatment facilities,
disposal facilities, injection facilities, compressors, casing, tanks, tubing,
pumps, pumping units, motors, fixtures, machinery and other equipment located in
or on the Wells, Units or Properties or used in the operation thereof which are
owned by Assignor, in whole or in part (the “Related Assets”).

9. Permits and Licenses. To the extent assignable, all Assignor’s interest in
governmental permits, licenses and authorizations, as well as any applications
for the same, related to the Wells, Units, Properties, Contracts or Related
Assets, or the use thereof.

10. Records. All of Assignor’s files, records and data relating to the items
described in subsections (1) through (10) above, including, without limitation,
all lease, well, division order and other title records (including title
curative documents); surveys, maps and drawings; contracts; correspondence;
regulatory, geological records and information; production records, electric
logs, core data, pressure data, decline curves, graphical production curves and
all related matters and construction documents; and Assignor’s proprietary
geophysical and seismic records and interpretations of same, data and related
information, if any, that is not subject to contractual restrictions on
disclosure or transfer (collectively, the “Records”).

11. Excluded Assets. Notwithstanding the foregoing provisions in Sections 1
through 11 above, the following assets shall not constitute Assets and are
hereby reserved and retained by Assignor and excepted unto Assignor and shall
not be sold, assigned or conveyed to Assignee pursuant to this Assignment (such
assets as described herein below, the “Excluded Assets”):

(a) all credits, rebates, refunds, adjustments, accounts, instruments and
general intangibles, and all insurance claims, all to the extent attributable to
the Assets with respect to any period of time prior to the Effective Time;

(b) all claims of Assignor for refunds of or loss carry forwards with respect to
(i) ad valorem, severance, production or any other taxes attributable to any
period prior to the Effective Time, (ii) income or franchise taxes of Assignor,
or (iii) any taxes attributable to the other Excluded Assets, and such other
refunds, and rights thereto, for amounts paid in connection with the Assets and
attributable to any period of time prior to the Effective Time, including
refunds of amounts paid under any gas gathering or transportation agreement;

(c) all proceeds, income or revenues (and any security or other deposits made)
attributable to (i) the Assets for any period of time prior to the Effective
Time, or (ii) any other Excluded Assets;

(d) all of Assignor’s proprietary computer software, technology, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;

(e) all of Assignor’s rights and interests in geological and geophysical data
which cannot be transferred without the consent of, or payment to, any third
party, unless Assignee obtains the applicable consent or makes the applicable
payment;

(f) all documents and instruments of Assignor that are protected by an
attorney-client privilege;

(g) data and other information that cannot be disclosed or assigned to Assignee
as a result of confidentiality or similar arrangements under agreements with
persons unaffiliated with Assignor;

(h) any and all files, records, contracts and documents relating to Assignor’s
efforts to sell the Assets (or any other discussions or negotiations regarding
the sale or other disposition of any of the Assets), including any research,
valuation or pricing information prepared by Assignor and/or its consultants in
connection therewith, and any bids received for such interests and information
and correspondence in connection therewith;

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

(i) all audit rights arising under any of the Contracts or otherwise with
respect to any period of time prior to the Effective Time or with respect to any
of the other Excluded Assets;

(j) all corporate, partnership, and income tax records of Assignor,

(k) all claims arising from acts, omissions or events, or damage to or
destruction of the Assets attributable to any period of time prior to the
Effective Time and all rights, titles, claims and interests of Assignor related
thereto (i) under any policy or agreement of insurance or indemnity, (ii) under
any bond or letter of credit, or (iii) to any insurance or condemnation proceeds
or awards; and

(l) all bonds posted by Assignor.

TO HAVE AND TO HOLD all and singular the Assets, together with all rights,
titles, interests, estates, remedies, powers and privileges thereunto
appertaining unto Assignee and their respective successors, legal
representatives and assigns forever, subject to all matters of record, all
matters visible or apparent on the ground and subject to the reservation and
exception contained herein. THIS ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY
ASSIGNEE WITHOUT WARRANTY, EITHER EXPRESS OR IMPLIED EXCEPT ASSIGNOR SHALL
WARRANT AND DEFEND THE TITLE TO THE ASSETS AGAINST EVERY PERSON WHOMSOEVER
LAWFULLY CLAIMING THE ASSETS OR ANY PART THEREOF BY, THROUGH OR UNDER ASSIGNOR,
BUT NOT OTHERWISE. Except for the special warranty of title in the proceeding
sentence, the Assets are to be sold AS IS AND WHERE IS AND WITHOUT WARRANTY OF
ANY KIND, WHETHER EXPRESS, STATUTORY, OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF TITLE, MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR
PURPOSE. PRIOR TO EXECUTION DATE, ASSIGNEE SHALL HAVE INSPECTED THE ASSETS AND
UPON EXECUTION DATE WILL ACCEPT THE ASSETS “AS IS,” “WHERE IS,” AND “WITH ALL
FAULTS” AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.

ARTICLE II

ALLOCATION OF REVENUE AND EXPENSES UPON THE EFFECTIVE TIME

1. Imbalances. Assignee shall assume all rights and obligations of Assignor
arising from Imbalances pertaining to the Assets as of the Effective Time
(whether overproduced or underproduced). The term “Imbalance” means any
Hydrocarbons production or pipeline imbalance existing as of the Effective Time
with respect to any of the Assets, together with any related rights or
obligations as to future cash and/or gas or product balancing, as a result of,
production or pipeline delivery imbalances.

2. Allocation of Refunds and Receivables as of the Effective Time. Assignor
shall retain all receivables, refunds and other amounts attributable to the
ownership or operation of the Assets prior to the Effective Time to the extent
received by Assignee or Assignor. If Assignee collects any such receivable,
refund or other amount, then Assignee shall promptly remit any such amount to
Assignor. Assignee shall own all receivables, refunds and other amounts
attributable to the ownership or operation of the Assets on or after the
Effective Time. If Assignor collects any such receivable, refund or other
amount, then Assignor shall promptly remit any such amount to Assignee.

3. Audit Adjustments. Assignor shall retain all rights and obligations relating
to adjustments resulting from any operating agreement and other audit claims
asserted by or against third party operators to the extent attributable to
ownership or operation of the Assets prior to the Effective Time. Any credit
received by Assignee pertaining to such an audit claim shall be paid to Assignor
within thirty (30) days after receipt.

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

4. Taxes. (A) All ad valorem, severance, property or other taxes (other than
income and sale or use taxes) paid or payable with respect to or attributable to
the Assets (“Asset Taxes”) shall be prorated between Assignee and Assignor as of
the Effective Time for all taxable periods that include the Effective Time. All
Asset Taxes attributable to periods, including partial periods, prior to the
Effective Time are the obligation of, and shall be borne by, Assignor. Assignor
shall pay to Assignee, at the time of Assignee’s remittance, Assignor’s share of
such taxes; (B) for the taxable periods that include the Effective Time,
Assignor agrees to immediately forward to Assignee any tax reports and returns
received by Assignor and to provide Assignee with any information in Assignor’s
possession that is necessary for Assignee to timely file any required tax
reports and returns. With respect to taxable periods that include the Effective
Time, Assignee shall file all tax returns and reports applicable to the Assets
required to be filed and shall indemnify the Assignor against liability for the
payment of Asset Taxes with respect to such tax returns and reports and the
filing of such tax returns and reports; (C) refunds of Asset Taxes shall be
promptly paid as follows (or to the extent payable but not paid due to offset
against other taxes shall be promptly paid (or retained, as appropriate) by the
Party receiving the benefit of the offset as follows): (i) to Assignor to the
extent attributable to periods prior to the Effective Time; and (ii) to Assignee
to the extent attributable to periods from and after the Effective Time; and
(D) Assignor and Assignee believe that no sales, transfer or similar tax is
applicable to the transactions contemplated herein and, accordingly, no such tax
will be collected from Assignee in connection with this transaction. If,
however, this transaction is later deemed to be subject to sales, transfer or
similar tax, for any reason, Assignee agrees to be solely responsible, and shall
indemnify and hold Assignor (and its affiliates, and its and their directors,
officers, employees, attorneys, contractors and agents) harmless, for any and
all sales, transfer or other similar taxes (including related penalty, interest
or legal costs) due by virtue of this transaction on the Assets transferred
pursuant hereto and the Assignee shall remit such taxes at that time. Assignor
and Assignee agree to cooperate with each other in demonstrating that the
requirements for exemptions from such taxes have been met.

5. Other Proceeds and Expenses. (A) All monies, refunds, proceeds, receipts,
credits, receivables, accounts and income attributable to the Assets conveyed
hereunder (i) for all periods of time from and after the Effective Time shall be
the property and entitlement of Assignee, and, to the extent received by
Assignor, Assignor shall fully disclose and account therefor to Assignee
promptly, and (ii) for the period of time prior to the Effective Time shall be
the sole property and entitlement of Assignor and to the extent received by
Assignee, Assignee shall fully disclose and account therefor to Assignor
promptly and, similarly, (B) all operating expenses and capital expenditures
relating to the ownership and operation of the Assets (i) which are attributable
to periods prior to the Effective Time shall be the sole responsibility of
Assignor, and Assignor shall promptly pay same, or if paid by Assignee, promptly
reimburse Assignee for same and (ii) which are attributable to periods from and
after the Effective Time shall be the sole obligation of Assignee and Assignee
shall promptly pay same, or if paid by Assignor, promptly reimburse Assignor for
same.

6. Cooperation. Each Party covenants and agrees to promptly inform the other
with respect to amounts owing under this Article II.

ARTICLE III

ASSUMED OBLIGATIONS

Assignee assumes, agrees to pay and perform, and expressly releases and
discharges Assignor, and Assignor’s affiliates, and Assignor’s and its
affiliates’ managers, members, officers, directors, trustees, employees, agents,
contractors, and partners from all of the following obligations, liabilities,
and duties with respect to the Assets (collectively, the “Assumed Obligations”):

 

  i. All obligations, liabilities and duties with respect to the ownership and
operation of the Assets attributable to periods from and after the Effective
Time, including, without limitation, to the extent, in each case, attributable
to periods from and after the Effective Time:

 

  a) The obligation to pay all operating expenses, and capital expenditures
attributable to the Assets;

 

  b) The obligation to perform all express obligations and covenants under the
terms of the Leases, the Easements and the Contracts and any implied obligations
and covenants under the Leases;

 

  c) The obligation to pay all royalties, rentals, shut-in payments, and other
burdens or encumbrances to which the Leases are subject; and

 

  d) The obligation to comply with all applicable laws, ordinances, rules,
orders, and regulations pertaining to the Assets;

 

  ii. All obligations, liabilities, and duties with respect to plugging,
abandonment, surface restoration, and site clearance operations relating to the
Assets, and all required remediation relating to the Assets, whether arising
before, on, or after the Effective Time, all in accordance with applicable laws.

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

  iii. The Imbalances with respect to the Assets, whether arising before or
after the Effective Time; and

 

  iv. All obligations, liabilities and duties with respect to the environmental
condition of the Assets, the compliance of the Assets or the operation thereof
with Environmental Laws or the presence, release, disposal or storage of
pollution, contamination, hazardous substances, wastes, materials and products
by or in connection with the Assets, whether arising before, on, or after the
Effective Time, and regardless of whether resulting from any negligent acts or
omissions or strict liability of Assignor, Assignor’s affiliates, or Assignor’s
and its affiliates’ managers, members, officers, directors, trustees, employees,
agents, contractors, and partners, or Assignee, or the condition of the Assets
when acquired, including, without limitation, clean-up responses, remediation,
control, assessment, and compliance with respect to air, water, surface, or
subsurface pollution, and other obligations, liabilities, and duties relating to
the presence or release of pollution or contamination, including pollution or
contamination by oil and gas, brine, NORM or other materials or the release or
disposal of any hazardous substances, wastes, materials and products generated
by or used in connection with the ownership or operation of the Assets. The term
“Environmental Laws” means any statute, law, ordinance, rule, regulation, code,
order, judicial writ, injunction, notice to lessees or decree issued by any
federal, state, or local governmental authority in effect as of the Effective
Time relating to the control of any pollutant or protection of the air, water,
land, or environment or the release or disposal of hazardous materials,
hazardous substances or waste materials.

 

  v. To the extent required by any applicable laws and except to the extent that
Assignee will, as of the Execution Date, be covered by the bonds of third party
operators of the applicable Assets, Assignee will have as of the Execution Date,
and will thereafter continue to maintain, all bonds or any other surety as may
be required by, and in accordance with, all applicable laws governing the
ownership of such Assets, and Assignee shall file any and all required reports
necessary for such ownership with the all governmental entities having
jurisdiction over such ownership. Without limiting the foregoing, Assignee shall
obtain, prior to the Execution Date, the necessary bonds, letters of credit, or
other adequate surety required by all governmental entities having jurisdiction
for the plugging and abandonment of all Wells and the dismantling of any Related
Assets and provide Assignor with a copy of same.

 

  vi. From and after the Execution Date, Assignee shall have in force and effect
insurance policies in compliance with all applicable agreements, including, but
not limited to, operating agreements and participation agreements relating to
the Assets.

ARTICLE IV

MISCELLANEOUS

1. This Assignment is made with full substitution and subrogation of Assignee in
and to all covenants and warranties by others heretofore given or made in
respect of the Assets or any part thereof.

2. Any notice, request, demand, or consent required or permitted to be given
hereunder shall be in writing and delivered in person or by certified mail, with
return receipt requested or by prepaid overnight delivery service, by e-mail
(confirmed by a return e-mail from the recipient), or by facsimile addressed to
the party for whom intended at the addresses indicated on the signature pages of
this Assignment.

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

3. This Assignment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same Assignment. To
facilitate recordation, certain counterparts hereof may include only that
portion of Exhibit A, which contain descriptions of the properties located in
the County and State in which the particular counterpart is to be recorded, and
other portions of such Exhibit shall be included in such counterparts by
reference only. Complete copies of this Assignment containing the entire Exhibit
have been retained by Assignee.

4. The terms, covenants and conditions contained in this Assignment are binding
upon and inure to the benefit of Assignor and Assignee and their respective
successors and assigns.

5. Assignor agrees to execute, acknowledge and deliver to Assignee, from time to
time, without further consideration, such other additional instruments, notices,
division orders, transfer orders and other documents, and to do all such other
and further acts and things as may be reasonably necessary to more fully and
effectively grant, convey and assign to Assignee the Assets granted and assigned
herein.

6. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF [COLORADO] WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS
OF LAWS.

[SIGNATURE PAGES TO FOLLOW]

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the latest date indicated on the notary acknowledgements below (the
“Execution Date”). This Assignment shall be effective at the Effective Time.

 

ASSIGNOR:

 

COLORADO 2000C LIMITED PARTNERSHIP By:  

/s/ Karen Nicolaou

Name:   Karen Nicolaou Title:   Responsible Party

 

Address of Assignor:   Colorado 2000C Limited Partnership   Karen Nicolaou   c/o
Atropos, Inc.   569 Trianon Street   Houston, TX 77024

 

STATE OF Texas               §               § COUNTY OF Harris               §

This instrument was acknowledged before me on the 11th day of Dec., 2013, by
Karen Nicolaou, as Responsible Party of Colorado 2000C Limited Partnership, a
West Virginia limited partnership, on behalf of said limited partnership.

 

Brenda K. Walls           

Notary Public In and For The State of                     

 

LOGO [g682063g96m56.jpg]

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

ASSIGNEE: PDC Energy, Inc. By:   /s/ Lance A. Lauck Name:   Lance A. Lauck
Title:   Senior VP

 

Address of Assignee:   PDC Energy, Inc.   1775 Sherman Dr Ste 3000,   Denver, CO
80203

 

STATE OF Texas               §               § COUNTY OF Harris               §

This instrument was acknowledged before me on the 11 day of December, 2013 by
Lance A. Lauck, as Senior V.P. of PDC Energy, Inc., a Corp., on behalf of said
Corp.

 

Terrell T. Gerard                   Notary Public In and For The State of TX    

 

 

LOGO [g682063g00f58.jpg]

 

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Avery 24-10D   6N   65W   10   SWSW   WELD   COL00300.000   Alta M. Avery, aka
Alta Avery   Petrogulf Energy Company   4/5/82   968   0   1891780          
WELD   COL00300.000   Alta M. Avery, aka Alta Avery   Petrogulf Energy Company  
4/5/82   968   0   1891780           WELD   COL00301.000   Ted P. Sutter and
Donna L. Sutter, husband and wife   Cache Exploration, Inc.   4/26/85   1070   0
  2010575           WELD   COL00302.000   Sutter, Inc., Ted P. Sutter, President
  Petrogulf Energy Company   4/5/82   968   0   1891779 Bonertz 41-10   5N   65W
  10   NENE   WELD   COL00104.000   Rose Bonertz, a widow   Cache Exploration,
Inc.   4/25/83   998   0   1929370 Dewey 22-28   6N   64W   28   SENW   WELD  
COL00294.000   John T. Danley, Gilbert Danley, & Elizabeth Swanson   Cody
Nordell, Inc.   12/22/81   958   0   1879877           WELD   COL00295.000  
Electa Isakson, a widow   Cody Nordell, Inc.   12/29/81   958   0   1879253
Guttersen 23-17   3N   63W   17   NESW   WELD   COL00758.000   Union Pacific
Land Resources Corporation   United States Exploration, Inc.   12/14/00   —   0
  2832095 Hoshiko 32-17   5N   64W   17   SWNE   WELD   COL00287.002   Edward
Wolfe and Geraldine G. Wolfe, husband and wife   Lyco Energy Corporation  
12/19/96   1584   697   2527659           WELD   COL00287.004   Jean A. Hoshiko,
a widow   Petroleum Development Corporation   2/1/01   —   0   2830025 Hoshiko
42-17   5N   64W   17   SENE   WELD   COL00287.002   Edward Wolfe and Geraldine
G. Wolfe, husband and wife   Lyco Energy Corporation   12/19/96   1584   697  
2527659           WELD   COL00287.004   Jean A. Hoshiko, a widow   Petroleum
Development Corporation   2/1/01   —   0   2830025 Loustalet 42-15   5N   64W  
15   SENE   WELD   COL00167.001   Warren H. Loustalet, a married man dealing in
his sole and separate property   J. Michael McGhee   4/14/81   937   0   1858796
          WELD   COL00167.002   Francis M. Loustalet aka F.M. (Mike) Loustalet,
a married man dealing in his sole and separate property   J. Michael McGhee  
4/14/81   943   0   1865242           WELD   COL00169.000   Loren R. Cockroft
and Marilyn J. Cockroft husband and wife   J. Michael McGhee   3/31/81   937   0
  1858785 Miller Deppe 12-13   5N   64W   13   SWNW   WELD   COL00239.000  
Charles C. Todd, Jr., and Sandra ynn Todd, husband and wife   Lyco Energy
Corporation   12/2/96   1579   0   2523456           WELD   COL00240.001  
Melvin M. Miller and Dorothy M. Miller, husband and wife   J. Michael McGhee  
6/29/81   949   0   1870837           WELD   COL00240.002   Glenn D. Deppe and
Bertha J. Deppe, husband and wife   J. Michael McGhee   5/9/81   943   0  
1865252 Miller Deppe 22-13   5N   64W   13   SENW   WELD   COL00240.001   Melvin
M. Miller and Dorothy M. Miller, husband and wife   J. Michael McGhee   6/29/81
  949   0   1870837           WELD   COL00240.002   Glenn D. Deppe and Bertha J
Deppe, husband and wife   J. Michael McGhee   5/9/81   943   0   1865252

 

  Page 1 of 3  

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Motis 33-7    5N    64W    7    NWSE    WELD    COL00182.006   
Emily Ann Gervias and Donald Gervias, wife and husband    J. Michael McGhee   
7/14/81    949    0    1870855                WELD    COL00182.007    Joan M.
Johnston and Albert Wayne Johnston, wife and husband    J. Michael McGhee   
7/14/81    949    0    1870854                WELD    COL00182.008    First
National Bank of Greeley Colorado, Trustee for Glenda L. Krieger formerly Glenda
L. Schmidt, under the Will of Lucille Plumb, a/k/a Lucille Anna Plumb, a/k/a
Lucille A. Plumb    J. Michael McGhee    7/14/81    949    0    1870857         
      WELD    COL00182.009    Dorothy Plumb Burns, a widow    J. Michael McGhee
   7/6/81    949    0    1870871                WELD    COL00182.010    Margaret
Plumb Patterson, a widow    J. Michael McGhee    7/6/81    949    0    1870869
               WELD    COL00282.011    Nancy Jayne Allnutt and Jack S. Allnutt,
wife and husband    J. Michael McGhee    6/30/81    949    0    1870863         
      WELD    COL00182.012    Laurence W. Plumb and Zola F. Plumb, husband and
wife    J. Michael McGhee    7/6/81    949    0    1870862                WELD
   COL00182.013    Donald F. Plumb and Christina A. Plumb, husband and wife   
J. Michael McGhee    6/30/81    949    0    1870859                WELD   
COL00182.014    Emily Ann Gervias and Donald Gervias, wife and husband    J.
Michael McGhee    7/14/81    949    0    1870856                WELD   
COL00182.015    Joan M. Johnston and Albert Wayne Johnston, wife and husband   
J. Michael McGhee    7/14/81    949    0    1870853                WELD   
COL00182.016    Victor R. Klein and Freda F. Klein, husband and wife    J.
Michael McGhee    7/31/81    949    0    1870877 Olson 13-29    4N    67W    29
   NWSW    WELD    COL00812.000    Union Pacific Land Resources Corporation   
United States Exploration, Inc.    2/25/00       0    2806578 Plumb 7-C    5N   
64W    7    CNE    WELD    COL00182.006    Emily Ann Gervias and Donald Gervias,
wife and husband    J. Michael McGhee    7/14/81    949    0    1870855         
      WELD    COL00182.007    Joan M Johnston and Albert Wayne Johnston, wife
and husband    J. Michael McGhee    7/14/81    949    0    1870854            
   WELD    COL00182.008    First National Bank of Greeley Colorado, Trustee for
Glenda L. Krieger, formerly Glenda L. Schmidt, under the Will of Lucille Plumb,
a/k/a Lucille Anna Plumb, a/k/a Lucille A. Plumb    J. Michael McGhee    7/14/81
   949    0    1870857                WELD    COL00182.009    Dorothy Plumb
Burns, a widow    J. Michael McGhee    7/6/81    949    0    1870871            
   WELD    COL00182.010    Margaret Plumb Patterson, a widow    J. Michael
McGhee    7/6/81    949    0    1870869                WELD    COL00182.011   
Nancy Jayne Allnutt and Jack S. Allnutt, wife and husband    J. Michael McGhee
   6/30/81    949    0    1870863                WELD    COL00182.012   
Laurence W. Plumb and Zola F. Plumb, husband and wife    J Michael McGhee   
7/6/81    949    0    1870862                WELD    COL00182.013    Donald F.
Plumb and Christina A. Plumb, husband and wife    J. Michael McGhee    6/30/81
   949    0    1870859                WELD    COL00182.014    Emily Ann Gervias
and Donald Gervias, wife and husband    J. Michael McGhee    7/14/81    949    0
   1870856                WELD    COL00182.015    Joan M. Johnston and Albert
Wayne Johnston, wife and husband    J. Michael McGhee    7/14/81    949    0   
1870853                WELD    COL00182.016    Victor R. Klein and Freda F.
Klein, husband and wife    J. Michael McGhee    7/31/81    949    0    1870877

 

  Page 2 of 3  

Sale No. 260C

Lot No. 17



--------------------------------------------------------------------------------

EXHIBIT “A”

Weld County, Colorado

 

[ILLEGIBLE]

Uhrich 23-29   6N   64W   29   NESW   WELD   COL00103.001  
Harold R. Uhrich Co., a partnership, and Emma
Uhrich Co., a partnership, as tenants in
common   Energy Minerals Corporation   11/23/81   962   0   1884446          
WELD   COL00103.002   Theador Blehm, also known as Theadore
Blehm, a married man dealing with his sole and
separate property.   Energy Minerals Corporation   12/31/81   959   0   1880857
          WELD   COL00103.003   Rennelta Blehm, a single woman   Energy Minerals
Corporation   11/20/84   1050   0   989508           WELD   COL00103.004  
Margaret C. Anderson, a widow   Energy Minerals Corporation   12/7/81   959   0
  1880858           WELD   COL00103.005   Ester Anderson, a single person and
Sera
Anderson, a single person   Energy Minerals Corporation   12/10/81   959   0  
1880859           WELD   COL00127.000   Union Pacific Resources Company   Lyco
Energy Corporation   4/30/97   1612   725   2554543 Waste Services 21-35   3N  
64W   35   NENW   WELD   COL00759.000   Union Pacific Land Resources Corporation
  United States Exploration, Inc.   12/13/00   —   0   2832094           WELD  
COL00760.000   Union Pacific Land Resources Corporation  
United States Exploration, Inc.   5/15/98   —   0   2614625

 

  Page 3 of 3  

Sale No. 260C

Lot No. 17